Case 1:17-bk-14359           Doc 75      Filed 04/04/19 Entered 04/04/19 14:16:44                  Desc Main
                                         Document Page 1 of 2


                                  UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF OHIO
                                          WESTERN DIVISION

IN RE:                                                     :     CASE NO. 17-14359
                                                                 CHAPTER 13
MONICA D. HILL
                                                           :     JUDGE JEFFERY P. HOPKINS
         DEBTOR
                                                           :     SUPPLEMENTAL NOTICE OF INTENTION
                                                                 TO PAY CLAIMS


     Now comes the Chapter 13 Trustee, Margaret A. Burks, and gives Notice of her intention to pay the
following claim(s) in the amounts set forth below, pursuant to 11 U.S. C. § 502. The following claim(s)
were not included on a previous Notice of Intention to Pay Claims.
Name & Notice Address of Creditor          Supplemented           Percentage Classification
                                           Claim Amount            Allowed
SELENE FINANCE                                 $1,818.33           100.00%    (2018) PREPETITION
9990 RICHMOND AVENUE                                                          ARREARS
SUITE 400 SOUTH
HOUSTON, TX 77042
                                                                             Court Claim Number 13

    Total Claim Amount: $1,818.33                          Total Balance Due: $1,818.33

   The Trustee has examined the claim(s) and unless there is a written objection filed with the
Bankruptcy Court within thirty (30) days of the date of service of this Notice, these claims will be paid.

    Any objection to a claim must be filed pursuant to LBR 3007-1. File an objection to the CLAIM,
not to the Notice.


                                                           /s/   Margaret A. Burks, Esq.
                                                                 Margaret A. Burks, Esq.
                                                                 Chapter 13 Trustee
                                                                 Attorney No. OH 0030377

                                                                 Francis J. DiCesare, Esq.
                                                                 Staff Attorney
                                                                 Attorney No. OH 0038798

                                                                 Tammy E. Stickley, Esq.
                                                                 Staff Attorney
                                                                 Attorney Reg No. OH 0090122

                                                                 600 Vine Street, Suite 2200
                                                                 Cincinnati, OH 45202
                                                                 (513) 621-4488
                                                                 (513) 621 2643 (Facsimile)
                                                                 mburks@cinn13.org - Correspondence only
                                                                 fdicesare@cinn13.org
                                                                 tstickley@cinn13.org


CIN_Notice_Supplemental_Intention_Pay_Claims
Case 1:17-bk-14359           Doc 75      Filed 04/04/19 Entered 04/04/19 14:16:44              Desc Main
                                         Document Page 2 of 2


                                        CERTIFICATE OF SERVICE

    I hereby certify that a copy of the foregoing Supplemental Notice of Intention to Pay Claims was
served electronically on the date of filing through the court’s ECF System on all ECF participants
registered in this case at the email address registered with the court and

    by ordinary U.S. Mail on April 04, 2019 addressed to:
MONICA D. HILL, 2680 N. PIERSON RD., OXFORD, OH 45056

SELENE FINANCE, 9990 RICHMOND AVENUE, SUITE 400 SOUTH, HOUSTON, TX 77042

                                               /s/   Margaret A. Burks, Esq.
                                                     Margaret A. Burks, Esq.




CIN_Notice_Supplemental_Intention_Pay_Claims
